Citation Nr: 1610498	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  04-41 561A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral conjunctivitis.

2.  Entitlement to an initial rating in excess of 10 percent for low back disability, effective since August 1, 2003.

3.  Entitlement to an initial rating in excess of 10 percent for left hip disability, effective since August 1, 2003.

4.  Entitlement to total disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1996 to July 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from October 2003 and February 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board previously remanded these issues in December 2008 for additional development and adjudication, and in April 2010 for a hearing.  

The Veteran testified at a Board hearing before the undersigned in July 2014; a transcript is of record.

During the 2014 hearing, the Veteran testified that he had been unemployed for a portion of the appeal period, to include in 2009, and that he was "laid off" from a job because his employer did not think he would be able to travel as required for the position due to his back disability.  As such, a claim for TDIU has been raised and is part of the appeal of the underlying disability ratings.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (revising 38 C.F.R. § 3.155 to require that a claim be filed on a standard VA form).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim of service connection for bilateral conjunctivitis was denied due to a lack of evidence of a current or chronic condition, although he was treated in service for conjunctivitis during service in July 2002 and January 2003.  

During the 2014 hearing, the Veteran testified to sporadic recurrent inflammation of the eyes after service, the left eye more than the right eye, which clears up with eye drops or cream.  He believes these episodes are related to the conditions for which he sought treatment in service, and possibly due to contracting an infection or virus from using his left eye to look through a periscope repeatedly in service.  

The Veteran reported seeking post-service treatment for his eyes at times, indicating that he may have sought treatment at a private provider within the year after service, and that he had private treatment for his eyes to obtain new eyeglasses within the six months prior to the hearing.  Otherwise, the Veteran has reported that most of his treatment has been at the Los Angles VA Medical Center (VAMC).  

The claims file includes service treatment records through the Veteran's discharge in July 2003; but there are no post-service private records concerning the Veteran's eyes, and the last VA treatment records in the claims file are dated in June 2007.  VA has a duty to assist in obtaining sufficiently identified records that may help substantiate the Veteran's claim.  38 C.F.R. § 3.159(c) (2015).  As there is evidence of treatment in service, and the Veteran has made competent reports of persistently recurring symptoms since service, there is an indication that there may be a current disability that may be related to service.  VA has a duty to provide a medical examination and etiology opinion under such circumstances.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

Concerning the Veteran's lumbar spine and left hip disabilities, the last VA examination was in April 2009.  The Veteran testified during the 2014 hearing that his conditions have worsened, including more back pain and symptoms from the back down both legs; and that his back and hip symptoms are related.  Where there is a suggestion of increased severity of disability, VA has a duty to provide a new examination, with consideration of relevant history and medical records.  38 C.F.R. § 3.159(c); see also Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007). 

Further, the Veteran testified to continuous treatment since service for his back and hip at VA and private facilities, and that he was scheduled to undergo diagnostic testing for his back and symptoms in the lower extremities that he indicated were related due to sciatica from his back.  In September 2014, the Veteran submitted letters from two private providers, a chiropractor (Dr. E.G.) and a physical therapist specializing in Pilates exercises (Ms. N.B.), which summarized his treatment with them since 2005 and 2013, respectively, but the records of treatment were not provided.  Although the Veteran submitted a waiver of review of such evidence by the AOJ, these records should be considered along with other evidence obtained upon remand.  Additionally, in his December 2004 appeal (VA Form 9), the Veteran identified VA treatment and from another private provider (Dr. KGE), including for pain radiating down the legs and numbness in the feet at times.  

The private treatment records may help substantiate the Veteran's claim, including measurements of range of motion or other rating criteria for the hip and lumbar spine, as well as symptoms for any related objective neurological abnormalities such as in the lower extremities.  VA has a duty to assist in obtaining such records, as well as outstanding VA treatment records since June 2007.  38 C.F.R. § 3.159(c).

Further, the December 2009 SSOC contained apparently contradictory language as to the current rating for the low back disability.  In the "decision" section of the SSOC, the AOJ stated that a 20 percent rating was warranted for the lumbar spine; but in the analysis section, the AOJ stated that a 40 percent rating was warranted, noting that there was evidence of forward flexion limited to 20 degrees in 2009, which would meet the criteria for a 40 percent rating under current rating criteria.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243, General Rating Formula for Diseases and Injuries of the Spine (2015).  No subsequent rating decisions have been issued.  

The issue of service connection for a right knee disability, claimed as secondary to the low back disability, was raised during the July 2014 hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), but is inextricably intertwined with the TDIU issue.

Regarding the inferred claim for a TDIU, the Veteran should be notified of the requirements to establish such a claim, and requested to complete a formal claim (VA Form 21-8940).  The AOJ should complete any necessary development for this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the requirements to establish entitlement to a TDIU, and invite him to complete a formal claim for that benefit.

2.  Ask the Veteran to identify any outstanding treatment records since his discharge from service for his lumbar spine, left hip, and bilateral eye conditions; and to complete the necessary release for VA to obtain any non-VA records, to include from the private chiropractors and physical therapist/Pilates instructor reported in his 2004 appeal and his submissions in 2014.  The Veteran should be notified that he may provide these records himself.

3.  Obtain records of VA treatment since June 2007. 

4.  If any records cannot be obtained, the Veteran must be notified of the missing records, as well as the efforts taken and any further actions VA will take with regard to his appeals.

5.  Clarify the currently assigned ratings for the Veteran's lumbar spine disability, since August 1, 2003.   

6.  After associating all available records with the claims file, schedule the Veteran for a VA examination to determine the current severity of his lumbar spine and left hip disabilities.  The examiner should review the entire claims file, conduct all necessary tests and studies, and respond to the following:

(a)  Report current manifestations of the lumbar spine and left hip disabilities.  

(b)  Provide an estimate in degrees of any additional limitation of motion of the Veteran's lumbar spine and left hip due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

The Veteran is competent to report additional limitation of motion, and his reports in this regard should be considered.  The examiner should record the Veteran's reports of limitation of motion during flare-ups and opine whether there is any medical reason to reject these reports.

(c)  Report any neurological impairment associated with the lumbar spine disability, to include in the lower extremities and any bowel or bladder impairment.  Identify the affected nerve and the severity of the nerve impairment.

(d)  The examiner should describe the effects of the Veteran's service-connected disabilities on his employability, consistent with his prior education, training, and work history.

(e)  The Veteran's reports as to his history and symptomatology should be considered; and a reason must be provided if the examiner rejects such reports.  If an opinion cannot be provided without speculation, the examiner should state why the needed opinion cannot be provided and whether the inability is due to the limits of the examiner's knowledge, medical knowledge in general, or if there is additional evidence that would permit an opinion to be provided.

7.  Afford the Veteran a VA examination to obtain an opinion as to whether any current eye disability is at least as likely as not, the result of a disease or injury in service.  The examiner should note review of the claims folder.

The examiner should consider the documented reports of conjunctivitis in service and the Veteran's reports of periodic eye disability since service.

8.  Adjudicate the claim for service connection for a right knee disability.  This issue should not be certified to the Board, unless the Veteran completes the steps needed to perfect an appeal.

9.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The AOJ should consider the lumbar spine rating criteria prior to and after the amendments effective September 26, 2003; whether a separate rating is warranted for any associated symptoms due to neurological impairment; and the claim for TDIU.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

